Title: From Abigail Smith Adams to Harriet Welsh, 16 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy April 16th 1815
				
				Susan would insist, that she saw the packet go out about 8 oclock this morning. I hope it was so for the wind was fine, and has continued so all day. our prayers follow them. I should have sent Charles in, with a small key which I fear George left belonging to a small Box. did he say any thing respecting It?This will be a memorable day to me, the return of the Sabbeth, upon which the pure spirit of my beloved sister, vanished from Earth to Heaven, and my dear Boys, adventured into the wide world. like Telemachus, they are sitting out in serch of their Father I should have parted with them, with a lighter Heart if I could have assertaind where they he was; they left us rather heavily. I hope they will be under proper controul and direction. I thank you dear Harriet for all your Labours I may say, of Love, which have greatly aided, and assisted us.I inclose to you, the Bills. if the weather should be fine on thursday, I do not know that I shall not be tempted to see you in Town. the P. is engaged to dine there! with whom do you think? why with no less a personage than Gen’ll Dearbourn, who with his Lady made us a visit on purpose to make the request, I declined—but will come to your House and pass the day with your good mother and you. I do not see the black crape charged. I have sent you since the 8th & 15th out of which you have purchased 20 half yd calico, one shawlLet me hear from You. / yours affec’ly
				
					A A.
				
				
			